Citation Nr: 0729919	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  02-03 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right shoulder injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.  
He also had service in the U.S. Army Reserve.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

In May 2002, the veteran testified at a video conference 
hearing before a Board Member/Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claim file.  [The Board Member/Veterans Law Judge who 
presided at the hearing is no longer at the Board.  In a July 
2007 letter, the Board informed the veteran of this fact and 
inquired if he desired another hearing.  To date, no reply 
has been received.]

This case was previously before the Board and was remanded in 
November 2003 and September 2006. 


FINDINGS OF FACT

An unappealed January 1980 rating decision denied entitlement 
to service connection for residuals of a right shoulder 
injury.  The additional evidence received since that decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.




CONCLUSION OF LAW

The January 1980 rating decision is final.  Evidence received 
since the January 1980 rating decision is not new and 
material and the veteran's claim of entitlement to service 
connection for residuals of a right shoulder injury is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (as in effect prior to August 29, 2001); 38 C.F.R. §§ 
3.104(a), 20.1103 (2006 and 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a) which became effective August 29, 2001.  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of the claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  Once a claim is reopened, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in April 
2004, August 2005 and October 2006, after the adjudication of 
his claim in the June 2001 rating decision at issue.  But in 
Pelegrini II, the Court clarified that in these type 
situations, where the veteran did not receive VCAA notice 
until after the initial adjudication of his claim, VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if that initial decision was 
not made.  Rather, VA need only ensure the veteran receives 
or since has received VA content-complying notice such that 
he is not prejudiced.  The Court more recently addressed what 
must occur when there are these type timing errors in 
provision of the VCAA notice, to avoid unduly prejudicing the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Here, the RO readjudicated the claim and sent him a 
supplemental statement of the case (SSOC) in June 2005 and 
March 2007, following the VCAA notice compliance action.  He 
was provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to the 
notice.  In October 2006, the veteran stated that he had no 
further evidence to submit.  His representative submitted 
written argument on his behalf in June 2007.  Therefore, 
there is no prejudice to the veteran because his claim 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim[s] and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the most recent letter sent 
in October 2006 stated:  "If you have any evidence in your 
possession that pertains to your claim that has not 
previously been considered, please send it to us."  
(Emphasis in original).  This satisfies the fourth 
"element".  

In addition, the October 2006 letter informed the veteran:

You were previously denied service 
connection for right shoulder injury.  
You were notified of the decision on 
January 13, 1980.  The appeal period for 
that decision has expired and the 
decision is now final.  In order for us 
to reopen your claim, we need new and 
material evidence.  

To qualify as new, the evidence must be 
in existence and be submitted to VA for 
the first time.  Although VA will make 
reasonable efforts to help you obtain 
currently existing evidence, we cannot 
provide a medical examination or obtain a 
medical opinion until your claim is 
successfully reopened.  

In order to be considered material, the 
additional existing evidence must pertain 
to the reason your claim was previously 
denied.  

Your claim was previously denied because 
a right shoulder condition was not shown 
in service.  Therefore, the evidence you 
submit must relate to this fact.  

New and material evidence must raise a 
reasonable possibility of substantiating 
your claim.  The evidence cannot simply 
be repetitive or cumulative of the 
evidence we had when we previously denied 
your claim. 

Accordingly, the veteran has received a sufficient 
explanation of what evidence must be submitted to reopen his 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in October 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

Pertinent Law and Regulations

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006 and 2007).  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

As noted earlier, amendments to 38 C.F.R. § 3.156(a) revised 
the standard for new and material evidence, and those 
amendments apply to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Because the veteran filed the instant petition to reopen in 
2000, 38 C.F.R. § 3.156(a) as in effect prior to August 29, 
2001 applies.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (in 
effect for claims to reopen filed prior to August 29, 2001); 
see Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  38 C.F.R. § 3.156(c) (in effect for claims 
to reopen filed prior to August 29, 2001).

An adjudicator must follow a two-step process in evaluating 
previously denied claim. First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

In a January 1980 rating decision, the RO denied service 
connection for right shoulder condition.  The veteran did not 
appeal this decision.  

The "old" evidence

At the time of the January 1980 rating decision, the evidence 
of record included service medical records showing that in 
April 1967 the veteran sustained a fracture of the right hand 
when a box fell on it.  [Service connection for a fracture of 
the right fifth metacarpal was granted.]  He contends that he 
injured his right shoulder at the same time; however, the 
records do not document any injury to the right shoulder.  
The evidence also included, among other things, a copy of a 
September 1979 certification of visit form reflecting that 
the veteran was treated for his right shoulder and VA medical 
certificates dated in the 1979 showing that the veteran was 
treated for complaints of right shoulder pain.  He reported 
having injured his shoulder in an accident in service in 
1967.  The diagnosis included chronic shoulder pain secondary 
to traumatic damage.  See Medical Certificate and History 
dated in October 1977.  

The basis for the January 1980 denial of service connection 
was that there was no evidence of injury to the right 
shoulder in service.  

In December 2000, the veteran filed a request to reopen his 
claim.

The evidence added to the record since the January 1980 
rating decision consists of: (1) a certification of visit 
form dated in September 1979; (2) service medical records 
covering the period February 1966 to May 1973, some of which 
are Reserve records; (3) personal testimony; (4) VA medical 
records dated in 2000; and (4) a November 2001 VA examination 
report.  

Analysis

Initially, the Board notes that the September 1979 
certification of visit form is duplicative as it was already 
part of the record at the time of the previous final 
determination.  Therefore, it is not "new" evidence for 
consideration.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  The Board notes that some of the service medical 
records, namely those dealing with the April 1967 right hand 
injury, are also duplicative of evidence previously 
considered.

Insofar as the veteran, through his May 2002 hearing 
testimony, continues to assert that his current right 
shoulder disability is related to his period of military 
service, this allegation is duplicative of similar 
contentions raised in the past and is therefore not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, it 
is now well-established that a layperson without medical 
training, such as the veteran, is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court specifically noted that "[l]ay assertions 
of medical causation cannot suffice to reopen a claim under 
38 U.S.C. 5108."

While the remaining evidence is "new" in that it was not of 
record at the time of the 1980 RO decision, it is not 
"material" because it does not show that the veteran injured 
his right shoulder in service.  Regarding the additional 
service medical records associated with the claims file, the 
Board acknowledges that 38 C.F.R. § 3.156(c), in effect for 
claims to reopen filed prior to August 29, 2001, states that 

"[w]here the new and material evidence 
consists of a supplemental report from 
the service department, received before 
or after the decision has become final, 
the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records which 
presumably have been misplaced and have 
now been located and forwarded to the 
Department of Veterans Affairs."

However, a plain reading of the regulation is that the Board 
must first determine whether the additional service medical 
records are new and material before they will be reconsidered 
by the RO.  In this case, the Board finds that the records 
are not material because they show no treatment of any kind 
for the right shoulder.  

The Board notes that even under the current regulation, VA 
must reconsider the claim only upon receipt of "relevant" 
official service department records that were not previously 
of record.  See 38 C.F.R. § 3.156(c) (2007).  It is clear 
that the additional service medical records are not relevant 
because, again, they show no treatment for any right shoulder 
complaints whatsoever.  

Likewise, the VA medical records dated in 2000 are not 
material because they simply document current right shoulder 
complaints.  The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).  The evidence does not raise a 
reasonable possibility of substantiating the claim.  The 
additional medical evidence is therefore not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

The Board notes that the November 2001 VA examination is not 
material because it pertains to an unrelated disability (the 
service-connected right hand disability).  

Because there is still no competent medical evidence that the 
veteran's injured his right shoulder in service, the new 
evidence does not raise a reasonable possibility of 
substantiating the claim.


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a right shoulder injury.  The 
claim remains denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


